DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaaya (US Pub No: 2019/0047472 A1, hereinafter Chaaya).
Regarding Claim 1:
	Chaaya discloses:
A method comprising, by a controller of a vehicle: receiving outputs of one or more sensors; identifying one or more obstacles according to the outputs of the one or more sensors.  Paragraph [0026] describes a sensor 112 that retrieves data of the information of surrounds, including objects and obstacles.
(a) determining a turn path according to locations of the one or more obstacles.  Paragraph [0026] describes an assistance system 102 that calculates a projected path for the vehicle based on the position of the vehicle relative to surroundings of the vehicle, including any obstacles and the angle of a steering wheel 114.  Paragraph [0017] describes the vehicle 100 is equipped with the assistance system 102 to enhance an occupant’s awareness when the vehicle is turning or moving in a forward direction.  This is equivalent to the claim because a path is generated, and this can include a path that requires the vehicle to turn.  
and (b) presenting a visual representation of the turn path on a display device coupled to the controller for execution by a driver of the vehicle.  Paragraph [0026] describes an assistance system 102 can display the projected path or the guided path, together with the vehicle surroundings, on a windshield 106 of the vehicle 100.

Regarding Claim 11:
	Chaaya discloses:
A system comprising one or more processing devices and one or more memory devices operably coupled to the one or more memory devices, the one or more memory devices storing executable code effective to cause the one or more processing devices to.  Paragraph [0020] describes a control unit that comprised a microprocessor or processor 204 and a memory 206.
	The rest of claim 11 is similar to claim 1 and is rejected on the same grounds.

Regarding Claim 6:
	Chaaya discloses:
The method of claim 1, wherein the one or more sensors include at least one of a camera, a light detection and ranging (LIDAR) sensor, and a radio detection and ranging (RADAR) sensor.  Paragraph [0026] describes a sensor 112 which includes, a camera, LIDAR, radar, sonar, or other detection-based systems.
Claim 16 is similar to claim 6 and is rejected on the same grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaaya in view of Satomura (US Pub No: 2020/0035102 A1, hereinafter Satomura).
Regarding Claim 2:
Chaaya discloses the above inventions in claim 1.  Chaaya does not disclose performing the invention described in claim 1 in response to receiving an indicator of turning intent from the driver of the vehicle.
Satomura teaches:
The method of claim 1, further comprising: performing (a) and (b) in response to receiving an indicator of turning intent from the driver of the vehicle.  Paragraph [0040] describes that shows the intended traveling direction of the vehicle by using direction indicators 24 connected to an operation level 24a, for which the driver can signal his/her intention to turn right or left.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaaya to incorporate the teachings of Satomura to show receiving an indicator of turning intent from the driver of the vehicle.  One would have been motivated to do so that the driver assistance system can utilize operation information based on the input turn signal ([0040 of Satomura).  This allows the driver assistance system to operate properly and in line with what the driver wants to do.
	Claim 12 is similar to claim 2 and is rejected on the same grounds.

Regarding Claim 3:
	Satomura teaches:
The method of claim 2, wherein the indicator of turning intent comprises at least one of: a change in steering wheel angle; turning on a turn signal; and detecting a turn in navigation data for a route selected by the driver.  Paragraph [0040] describes that shows the intended traveling direction of the vehicle by using direction indicators 24 connected to an operation level 24a, for which the driver can signal his/her intention to turn right or left.
Claim 13 is similar to claim 3 and is rejected on the same grounds.

Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chaaya in view of Kallstrand et al. (US Pub No: 2020/0290588 A1, hereinafter Kallstrand).
Regarding Claim 4:
	Chaaya discloses:
The method of claim 1, wherein (b) further comprises: detecting a current steering angle of the vehicle.  Paragraph [0026] describes an assistance system 102 tat monitors the angle of a steering wheel 114.
Chaaya discloses the above inventions in claim 1.  Chaaya does not disclose a desired steering angle and determining the difference between the current steering angle and the desired steering angle.
Kailstrand teaches:
determining a desired steering angle according to the turn path; and displaying an indicator of a difference between the current steering angle and the desired steering angle.  Paragraph [0067] describes controlling the motion of a vehicle by determining the required steering angle for operating the vehicle at a specific road curvature.  In order to do this the required steering angle and the actual steering angle are compared.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaaya to incorporate the teachings of Kailstrand to show a desired steering angle and determining the difference between the current steering angle and the desired steering angle.  One would have been motivated to do so that the vehicle travels along the desired path ([0015] of Kailstrand).
Claim 14 is similar to claim 4 and is rejected on the same grounds.

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chaaya in view of Kailstrand and further in view of Augst (US Pub No: 2017/0191850 A1, hereinafter Augst).
Regarding Claim 5:
Chaaya and Kailstrand teach the above inventions in claim 4.  Chaaya and Kailstrand do not teach a color map for the magnitude of difference.
Augst teaches:
The method of claim 4, further comprising selecting a color for the indicator according to a magnitude of the difference.  Paragraph [0133] describes a display that can display differences using graphical means, such as colors, sizes, lines, etc…
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaaya and Kailstrand to incorporate the teachings of Augst to show a color map for the magnitude of difference.  One would have been motivated to do so in order to show the driving route section factors that influence a vehicle.
	Claim 15 is substantially similar to claim 5 and is rejected on the same grounds.

Claim(s) 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaaya in view of Tao et al. (US Pub No: 2019/0202476 A1, hereinafter Tao)
Regarding Claim 7:
	Chaaya discloses:
and performing (a) according to the one or more obstacles and the additional obstacle.  Paragraph [0026] describes an assistance system 102 that calculates a projected path for the vehicle based on the position of the vehicle relative to surroundings of the vehicle, including any obstacles and the angle of a steering wheel 114.  Paragraph [0017] describes the vehicle 100 is equipped with the assistance system 102 to enhance an occupant’s awareness when the vehicle is turning or moving in a forward direction.  This is equivalent to the claim because a path is generated, and this can include a path that requires the vehicle to turn.  
Chaaya does not disclose a second vehicle obtaining obstacle information and sending the obstacle information to a first vehicle via a V2V communication protocol.
Tao teaches:
The method of claim 1, further comprising: receiving a message from a second vehicle over a vehicle-to-vehicle (V2V) communication protocol; obtaining an additional obstacle location from the message.  Paragraph [0106] describes a first vehicle 11 that broadcasts information of the obstacle 13 to the second vehicle 12.  This information can be transmitted using V2V communication.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaaya to incorporate the teachings of Tao to show a second vehicle obtaining obstacle information and sending the obstacle information to a first vehicle via a V2V communication protocol.  One would have been motivated to do so to aid a driver with restricted range of visibility.  This allows the driver to know about an obstacle that the driver or vehicle cannot sense ([0003] of Tao).
Claim 17 is similar to claim 7 and is rejected on the same grounds.

Regarding Claim 8:
	Tao teaches:
The method of claim 1, wherein the additional obstacle is an obstacle detected by a sensor of the second vehicle.  Paragraph [0100] describes a detection device that can detect an obstacle in the front lane of the first vehicle 11.  Paragraph [0109] describes more information.
Claim 18 is similar to claim 8 and is rejected on the same grounds.

Regarding Claim 9:
	Tao teaches:
The method of claim 7, further comprising: determining an intended path of the second vehicle; and performing (a) effective to avoid the intended path of the second vehicle.  Paragraph [0090] describes an illegal vehicle warning that detects a vehicle that is performing an illegal behavior.  This section provided an example in which the illegal vehicle runs a red light and the traffic control unit 14 transmits the information of the illegal vehicle to the vehicle 20, so that the vehicle 20 avoid a collision with the illegal vehicle.
Claim 19 is similar to claim 9 and is rejected on the same grounds.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaaya in view of Tao and further in view of Zhang et al. (US Pub No: 2014/0347470 A, hereinafter Zhang).
Regarding Claim 10:
	Tao teaches:
the visual representation further including a visual representation of the additional obstacle, the additional obstacle being out of a field of view of the driver.  Paragraph [0106] describes a first vehicle 11 that broadcasts information of the obstacle 13 to the second vehicle 12.  This information can be transmitted using V2V communication.  As can be seen from figure 1, the vehicle 11 cannot see the obstacle 12 that the second vehicle 12 can detect.
	Chaaya and Tao do not teach a top-down perspective.
Zhang teaches:
The method of claim 7, wherein presenting the visual representation of the turn path on the display device comprises presenting the turn path from a top-down perspective.  Paragraph [0070] describes a display device 120 that can provide a top-down view.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaaya and Tao to incorporate the teachings of Zhang to show a top-down perspective.  One would have been motivated to do so because this remove the distortion and exaggerated perspective effects which are inherent in wide-angle lens images (Abstract of Zhang).
Claim 20 is similar to claim 10 and is rejected on the same grounds.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mortazavi (US Pub No: 2020/0269877 A1): Methods and systems for controlling a vehicle are herein disclosed. A method includes receiving vehicle data and external data from a vehicle control system of a vehicle and generating an environment representation of an area of the transportation network proximate to the vehicle location. The method includes displaying the environment representation in a GUI and receiving a solution path via the graphical user interface, the solution path indicating a route and one or more stop points. The method includes transmitting the route to the vehicle including a respective geolocation of each of the one or more stop points. The vehicle receives the route and begins traversing the transportation network based on the solution path. The method includes receiving updated vehicle data and/or updated external data from the vehicle and updating the environment representation based thereon. The method includes displaying, the updated environment representation via the graphical user interface.
Kothari (US Pub No: 2020/0117187 A1, hereinafter Kothari): A smart device display for an autonomous vehicle, comprising a first display section that displays an external view of the autonomous vehicle, a second display section that displays vehicle actions that the autonomous vehicle will take and a third display section that displays alternative vehicle actions that an authorized passenger of the autonomous vehicle may select to override the vehicle actions. Such system can also comprise an artificial intelligence module that learns the alternative vehicle actions the authorized passenger selects in various intervention situations, wherein the artificial intelligence module uses machine learning algorithms to decide the best alternative vehicle actions that the authorized passenger is likely to select for similar future situations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665